       Case: 4:20-cv-00626-SNLJ Doc. #: 1 Filed: 05/08/20 Page: 1 of 8 PageID #: 1



 RECE,VED
                                        UNITED STATES DISTRICT COURT
  MAY - S· 202.0                        EASTERN DISTRICT OF MISSOURI
 u.s. omtrict Court                      _ _ _ _ _ _ _.DIVISION
Eastern District oi MO

                                                             )
      Weimin Shen
                                                             )
                                                             )
       Plaintiff(s),                                         )
                                                             )
      v.                                                     )       Case No. - - - - - - - -
                                                             )           (to be assigned by Clerk of District Court)
      AAA MO
                                                             )
      Bill Wolff
                                                             )
                                                             )       JURY TRIAL DEMANDED
                                                             )

       Defendant(s). (Enter above the full name(s)
                                                             )
                                                             )
                                                                        YE~           NOD

       of all defendants in this lawsuit. Please             )
       attach additional sheets if necessary.)               )


                              EMPLOYMENT DISCRIMINATION COMPLAINT

               1.        This employment discrimination lawsuit is based on (check only those that apply):


       _£_ Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., for
               employment discrimination on the basis of race, color, religion, gender, or national origin.
               NOTE: In order to bring suit in federal district court under Title VIL you must.first obtain
               a right-to-sue letter from the Equal Employment Opportunity Commission.

               Age Discrimination in Employment Act ofl 967, as amended, 29 U .S .C. §§ 621, et seq., for
               employment discrimination on the basis of age (age 40 or older).
               NOTE: In order to bring suit in federal district court under the Age Discrimination in
               Employment Act, you must first file charges lVith the Equal Employment Opportunity
               Commission.

               Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq.,
               for employment discrimination on the basis of disability.
               NOTE: In order to bring suit in federal district court under the Americans with
               Disabilities Act, you must first obtain a right-to-sue letter from the Equal Employment
               Opportunity Commission.
Case: 4:20-cv-00626-SNLJ Doc. #: 1 Filed: 05/08/20 Page: 2 of 8 PageID #: 2




     Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for employment
     discrimination on the basis of a disability by an employer which constitutes a program or
     activity receiving federal financial assistance.
     NOTE: In order to bring suit in federal district court under the Rehabilitation Act of1973,
     you must first file charges with the appropriate Equal Employment Office representative or
     agency.

     Other (Describe)




                                         PARTIES

     2.     Plaintiffs name: _w_e_i_m_i_n_S_h_e_n_ _ _ _ _ _ _ _ _ _ _ _ _ _ __


            Plaintiffsaddress: 17135 Surrey View Dr
                                    Street address or P.O. Box

                                St. Louis, MO 63005
                                        City/ County/ State/Zip Code

                                (636)    675-7857
                                        Area code and telephone number

     3.     Defendant's name: AAA MO and Bill Wolff

            Defendant's address: 12901 N Forty Dr
                                    Street address or P.O. Box

                                    St. Louis, MO 63141
                                       City/County/State/ Zip Code

                                    314-523-7350
                                      Area code and telephone number

NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE
PROVIDE THEm NAMES, ADDRESSES AND TELEPHONE NUMBERS ON A
SEPARATE SHEET OF PAPER.


                                              2
Case: 4:20-cv-00626-SNLJ Doc. #: 1 Filed: 05/08/20 Page: 3 of 8 PageID #: 3




        4.     If you are claiming that the discriminatory conduct occurred at a different location,
please provide the following information:

(Street Address)                     (City/County)               (State)   (Zip Code)

       5.      When did the discrimination occur? Please give the date or time period:

from 02/2010 - 02/2018 I had been discriminated/then retaliated.


                              ADMINISTRATIVE PROCEDURES

       6.      Did you file a charge of discrimination against the defendant(s) with the Missouri

Commission on Human Rights?

       Jllves          Date filed: 07 /06/2018

       _D_No

        7.      Did you file a charge of discrimination against the defendant(s) with the Equal

Employment Opportunity Commission or other federal agency?

       J:lLYes        Date filed: _0_7_/_0_6/_2_0_1_8_ _ _ _ _ __

        _[]_No

        8.      Have you received a Notice of Right-to-Sue Letter?

                   [{]_Yes                              _[]_No

If yes, please attach a copy of the letter to this complaint.

        9.      If you are claiming age discrimination, check one of the following:

        _ _60 days or more have passed since I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.

        _ _fewer than 60 days have passed since I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.


                                                   3
Case: 4:20-cv-00626-SNLJ Doc. #: 1 Filed: 05/08/20 Page: 4 of 8 PageID #: 4




                                  NATURE OF THE CASE

   · 10.     The conduct complained of in this lawsuit involves (check only those that apply):

                    failure to hire me

             _L_    termination of my employment

             _L._   failure to promote me

             _ _ failure to accommodate my disability

             _L._   terms and conditions ofmy employment differ from those ofsimilar employees

             _J/_   retaliation

                    harassment

             _£     other conduct (specify):

             see attachment




      Did you complain about this same conduct in your charge of discrimination?

              [{]Yes                               _Q_No




                                               4
Case: 4:20-cv-00626-SNLJ Doc. #: 1 Filed: 05/08/20 Page: 5 of 8 PageID #: 5




       11.     I believe that I was discriminated against because of my (check all that apply):

                      race

                      religion

                      national origin

                      color

               __L_   gender

                      disability

                      age (birth year is:

                      other:



       Did you state the same reason(s) in your charge of discrimination?

               ~_)-Yes !1._ rye.fctjIttfl t71J _Q_ No
        12.      State here, as briefly and clearly as possible, the essential facts of your claim.
Describe specifically the conduct that you believe is discriminatory and describe how each defendant
is involved in the conduct. Take time to organize your statement; you may use numbered paragraphs
if you find it helpful. It is not necessary to make legal arguments, or to cite cases or statutes.

see attachment




(Continue to page 6, if additional space is needed.)


                                                 5
Case: 4:20-cv-00626-SNLJ Doc. #: 1 Filed: 05/08/20 Page: 6 of 8 PageID #: 6




(Attach additional sheets as necessary).


                                           6
 Case: 4:20-cv-00626-SNLJ Doc. #: 1 Filed: 05/08/20 Page: 7 of 8 PageID #: 7




         13.     The acts set forth in paragraph 12 of this complaint:

                 f i are still being committed by the defendant. . .            /         , . ;_ . jJ
                                                                  .J_ W Ct;-~ t-e,---/111 n ti retl
                                                                                                 1      c it
                 f i are no longer being committed by the defendant. . .a--;·              lY
                                                                      d-- 1 o C?ofo.
                 f i may still be being committed by the defendant.
                                     REQUEST FOR RELIEF

         State briefly and exactly what you want the Court to do for you. Make no legal arguments;

 cite no cases or statutes.

Give me a jury trial to hear that I had no performance issues;
Bill Wolff terminated me because I wanted AAA to investigate his
law-violating conduct and the real reason my late manager went
home the first couple of times.
Get monetory compensation for lost salary/bonus/medical bills and
for mental stress/anxiety/depression/other health issues caused
by long lasting discrimination/retaliation, especially after
wrongful termination.


         14.    Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
my knowledge, information, and belief that this complaint: ( 1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the requirements
of Rule




                                                   7
 Case: 4:20-cv-00626-SNLJ Doc. #: 1 Filed: 05/08/20 Page: 8 of 8 PageID #: 8




       I agree to provide the Clerk's Office with any changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with the Clerk's

Office may result in the dismissal of my case.

       I declare under penalty of perjury that the foregoing is true and correct.

                      Signed this _o_s__ day of_M_a_y_ _ _ _ _ _ _ __,

                      Signature of Plaintiff     Weimin    She~,




                                                  8
